Citation Nr: 0316651	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-19 495A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for duodenitis and 
gastritis secondary to the service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for left ear hearing 
loss.

3.  Entitlement to a rating in excess of 10 percent for 
Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision by the RO which denied the veteran's request to 
reopen a claim of service connection for duodenitis as 
secondary to PTSD.  The appeal also arises from a February 
2001 RO decision which denied an increased compensable rating 
for left ear hearing loss and which also denied service 
connection Meniere's disease.  The RO, in an August 2001 
rating decision, granted service connection for Meniere's 
disease and assigned a 10 percent rating.  The veteran 
appeals for a higher rating.


REMAND

At the outset, the Board notes that the veteran is an 
employee of the Montgomery VARO and as a result the Columbia 
VARO has adjudicated his claims.  In a March 2003 letter to 
the Board, the veteran indicated that he wanted a Travel 
Board hearing.  In light of his request, the RO must schedule 
a Travel Board hearing for the veteran.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2002).  Accordingly, the case is remanded for the 
following action:

The RO should schedule a personal hearing 
for the veteran before a Veterans Law 
Judge of the Board of Veterans' Appeals 
at the local VA Regional Office in 
Montgomery, Alabama.  The veteran's 
claims file should be sent to Montgomery 
in connection with the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




